Rabb, J.
This is an action for damages for personal injuries, and is predicated upon an alleged violation of the provisions of sections one .and two of the factory act (Acts 1899, p. 231, §§8021, 8022 Burns 1908). We are met at the threshold of the ease by the contention of the appellant that these provisions of the factory act are unconstitutional, as being violative of §10, article 1, of the Constitution of the *630United States, and also of the 5th and 14th amendments thereto, and of §§1, 23, article 1, of the Constitution of the State of Indiana, presenting, therefore, questions which this court has no jurisdiction to determine.
For this reason the cause is transferred to the Supreme Court for decision.